                   Case 18-12808-KG              Doc 13       Filed 12/14/18         Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

                                                                   )
In re:                                                             )   Chapter 11
                                                                   )
WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                          )   Case No. 18-12808 (KG)
                                                                   )
                                    Debtors.                       )   (Joint Administration Requested)
                                                                   )
                                                             Hearing Date: December 17, 2018, at 12:30 p.m. (ET)

                        NOTICE OF HEARING ON FIRST DAY MOTIONS

                  PLEASE TAKE NOTICE that on December 13, 2018 (the “Petition Date”),

White Eagle Asset Portfolio, LP (“WEAP”), one of the above-captioned debtors and debtors-in-

possession filed a voluntary petition for relief under chapter 11 of title 11 of the United States

Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), with the Clerk of the United States

Bankruptcy Court for the District of Delaware.

                  PLEASE TAKE FURTHER NOTICE that on November 14, 2018 White Eagle

General Partner, LLC and Lamington Road Designated Activity Company, the remaining two

debtors and debtors in possession (and together with WEAP, the “Debtors”) each previously

filed a voluntary petition for relief under chapter 11 of title 11 of the Bankruptcy Code, with the

Clerk of the United States Bankruptcy Court for the District of Delaware.

                  The Debtors are continuing to operate their businesses and manage their affairs as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                  PLEASE TAKE FURTHER NOTICE that together with their chapter 11

petitions, the Debtors also filed the following applications and motions set forth below
1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and
Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.


DOCS_DE:222157.1 93856/001
                  Case 18-12808-KG          Doc 13       Filed 12/14/18   Page 2 of 3



(collectively, the “First Day Motions”).          A hearing to consider the First Day Motions

(the “First Day Hearing”) will be held on December 17, 2018, at 12:30 p.m. (Eastern time),

before the Honorable Kevin Gross at the United States Bankruptcy Court for the District of

Delaware (the “Court”), located at 824 North Market Street, 6th Floor, Courtroom No. 3,

Wilmington, Delaware 19801.

                             First Day Administrative and Procedural Motions

1.      Motion of Debtors for Entry of an Order (I) Directing Joint Administration of Chapter 11
        Cases and (II) granting related relief [Docket No. 2, filed December 13, 2018].

2.      Motion of Debtors for Entry of Order Authorizing Debtors to File a Consolidated List of
        Creditors in Lieu of Submitting a Separate Mailing Matrix for Each Debtor [Docket No.
        4, filed December 13, 2018].

                        First Day Motions Pertaining to Business Operations

3.      Motion of Debtors for Entry of Order (A) Authorizing Debtors to (i) Maintain Life
        Settlements Insurance and Pay any Prepetition Obligations Related Thereto and (ii)
        Satisfy All Servicing Obligations Regarding Life Settlements in the Ordinary Course of
        Business and (B) Granting Related Relief [Docket No. 5, filed December 13, 2018].

4.      Motion of Debtors for Order Authorizing (A) Continuance of Existing Cash Management
        System, (B) Intercompany Transactions, (C) Limited Waiver of Section 345(b) Deposit
        and Investment Requirements, and (D) Granting Related Relief [Docket No. 6, filed
        December 13, 2018].


                                First Day Motion Pertaining to Financing

5.      Motion of Debtors for Entry of Interim and Final Orders (A) Authorizing the Use of Cash
        Collateral, (B) Providing Adequate Protection, (C) Modifying the Automatic Stay, and
        (D) Scheduling a Final Hearing [Docket No. 7, filed December 13, 2018].

                 PLEASE TAKE FURTHER NOTICE that copies of the First Day Motions can

be obtained for a fee through the Court’s website at www.deb.uscourts.gov, referencing

Case No. 18-12808 (KG) or may be obtained for free by contacting Debtors’ counsel at the

address provided below, Attn: Colin R. Robinson.




                                                     2
DOCS_DE:222157.1 93856/001
                  Case 18-12808-KG   Doc 13       Filed 12/14/18   Page 3 of 3



                 PLEASE TAKE FURTHER NOTICE that any and all objections to the First

Day Motions may be made at the First Day Hearing.


Dated: December 13, 2018              PACHULSKI STANG ZIEHL & JONES LLP


                                       /s/ Colin R. Robinson
                                      Richard M. Pachulski (CA Bar No. 62337)
                                      Robert J. Feinstein (NY Bar No. 1767805)
                                      Jeffrey N. Pomerantz (CA Bar No.143717)
                                      Ira D. Kharasch (CA Bar No. 109084)
                                      Maxim B. Litvak (CA Bar No. 215852)
                                      Colin R. Robinson (DE Bar No. 5524)
                                      919 North Market Street, 17th Floor
                                      P.O. Box. 8705
                                      Wilmington, Delaware 19899-8705 (Courier 19801)
                                      Telephone: (302) 652-4100
                                      Facsimile: (302) 652-4400
                                      E-mail:     rpachulski@pszjlaw.com
                                                  rfeinstein@pszjlaw.com
                                                  jpomerantz@pszjlaw.com
                                                  ikharasch@pszjlaw.com
                                                  mlitvak@pszjlaw.com
                                                  crobinson@pszjlaw.com

                                      Proposed Counsel for the Debtors
                                      and Debtors-in-Possession




                                              3
DOCS_DE:222157.1 93856/001
